DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 31, 2020 is
being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an estimation device, an estimation result acquirer, a calculator, an evaluator, and an evaluation result outputter in claim 1; and an informing device in claim 9.
Prong 1: “device” is a generic place holder. See MPEP 2181 §A ¶1. The terms “acquirer”, “calculator”, “evaluator”, and “outputter” are generic place holders, because the terms merely denote something that performs the action of the verb that they are derived from. Thus, a person of ordinary skill in the art would not understand the terms to have a sufficiently definite meaning as the name for structure, so the terms are interpreted as generic place holders. See MPEP 2181 §A ¶2. 
Prong 2: the limitations are followed by the transitional word “that” and then modified by functional language.
“an estimation device that estimates at least one of a position and an action of the subject in association with a position in the room based on the first amount of activity detected by the first sensor and the second amount of activity detected by the second sensor, and outputs an estimation result obtained from the estimation”
“an estimation result acquirer that acquires the estimation result obtained from the estimation performed by the estimation device”
“a calculator that calculates a stay time at a position where the subject is present and an action time of the subject based on the estimation result acquired by the estimation result acquirer, and calculates a feature value based on the stay time and the action time that were calculated”
“an evaluator that evaluates a cognitive function of the subject based on the feature value calculated by the calculator”
“an evaluation result outputter that outputs an evaluation result obtained from the evaluation performed by the evaluator, and the calculator calculates, as the feature value, a ratio of time during which the subject is still on the bed relative to time during which the subject is in the room”
“an informing device that provides information indicating the evaluation result output from the evaluation result outputter”
Prong 3: there is not sufficient structure to modify the generic placeholders.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner interprets the personal computer or server device to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the estimation device. 
The examiner interprets the adapter for performing wired/wireless communication or communication interface to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the estimation result acquirer.
The examiner interprets the personal computer or server device to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the calculator. 
The examiner interprets the personal computer or server device to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the evaluator. 
The examiner interprets the adapter for performing wired/wireless communication or communication interface to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the evaluation result outputter. 
The examiner interprets the speaker, amplifier, or display to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the informing device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear from the phrase “calculates a stay time at a position where the subject is present and an action time of the subject based on the estimation result” whether the estimation result information is intended to be used in computing the stay time parameter, as the phrase “based on” may be understood to only be associated with the phrase after the term “and”. However, in reviewing the technical details of the specification (particularly with regard to Figure 7), it is apparent that the calculator calculates “both a stay time… and an action time” based on the evaluation result and Applicant is encouraged to clarify the claim relationship accordingly. 
Claim 1 recites the limitations “a stay time” in line 17 and “an action time” in line 18. Because these limitations involve consideration of a time aspect, there appears the need for data to be recorded from the first sensor and second sensor over time. However, from the estimator device, which estimates “at least one of a position and an action of the subject”, it appears that a singular data point can be estimated. Accordingly, it is unclear whether “a stay time” and “an action time” can be calculated from a singular data point from the estimator, or whether data is needed to be recorded over time from the first sensor and second sensor. Examiner notes that the originally filed specification at paragraphs [0080] - [0083] discusses incorporating time information into the assessment and thus the examiner has assumed that data from the first sensor and the second sensor is recorded over time for the purposes of examination. Appropriate correction is required.
Claim 1 recites the limitation “the calculator calculates, as the feature value, a ratio of time during which the subject is still on the bed relative to time during which the subject is in the room” in lines 25-26. Furthermore, the feature value is “based on the stay time and the action time that were calculated” (lines 19-20). It is unclear what “the stay time” and what “the action time” represent in regards to the requirements of lines 25-26, as neither “the stay time” nor “the action time” are directly related to either of a “time during which the subject is still on the bed” or a “time during which the subject is in the room” rendering the metes and bounds of the claim limitation of the final two lines unclear. Appropriate correction is required. 
Claim 3 recites the limitation “wherein the estimation device estimates any one of the following” in line 3. Given the BRI of the phrase “any one of” it appears that the estimation device need only estimate one of the following (i)-(iv); however, it appears that the estimation device should estimate a corresponding one of the following (i)-(iv) depending on the received data. The examiner has assumed that the limitation should read --wherein the estimation device is configured to estimate a corresponding one of the following-- for the purposes of examination. Appropriate correction is required.
Claims 2 and 8-9 are rejected from their dependency on claim 1. 
Claim 4 is rejected from its dependency on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (US Patent Publication 2020/0066130 A1), hereinafter Ten Kate, and in view of Jefferson et al. (US Patent Publication 2018/0122209 A1), hereinafter Jefferson, and in view of Nishiyama et al. (US Patent Publication 2016/0371593 A1), hereinafter Nishiyama. 
Regarding Claim 1, Ten Kate teaches a device that detects activity of an organism in a first area (bed) and a second area (a different location than first area), see abstract. Ten Kate teaches “a first sensor” (¶[0013] second sensor, ¶[0045] another sensor, ¶[0051] another sensor, ¶[0062] non-bed area sensors) “that detects a first amount of activity that is an amount of activity of a subject in a room” (¶[0013] second sensor detects activity of an organism in a second area, ¶[0045] another sensor can detect activity in another part of the bedroom, such as the bedroom door); “a second sensor” (¶[0013] first sensor, ¶[0045] one sensor, ¶[0048] bed area sensor, ¶[0055] bed area sensor) “that detects a second amount of activity that is an amount of activity of the subject on a bed in the room” (¶[0013] first sensor detects activity of an organism in a first area, ¶[0015] first area comprises a bed, ¶[0045] first sensor can detect activity in a bed); “and an estimation device” (¶[0048] control engine, ¶[0054] control engine) “that estimates at least one of a position” (¶[0048] in/out of bed, ¶[0054] in/out of bed; Figs. 2 & 3) “and an action” (¶[0048] awake/asleep, ¶[0054] sleeping, ¶[0056] awake, ¶[0059] awakening; Figs. 2 & 3) “of the subject in association with a position in the room based on the first amount of activity detected by the first sensor (¶[0051] another sensor, ¶[0062] non-bed area sensors) “and the second amount of activity detected by the second sensor” (¶[0048] bed area sensor, ¶[0055] bed area sensor); “and outputs an estimation result” (¶[0049] data stored in cloud, ¶[0063] data generated/stored) “obtained from the estimation” (¶[0083] user interface output device); “wherein the first sensor and the second sensor are sensors other than two-dimensional image sensors (¶[0003]infrared sensors, ¶[0037] microwave-based motion sensor). Both the infrared sensor and microwave-based motion sensor are acceptable sensors based on the present disclosure, see ¶[0020] & [0021].
Ten Kate is silent regarding “the cognitive function evaluation system further comprises a cognitive function evaluation device including: an estimation result acquirer that acquires the estimation result obtained from the estimation performed by the estimation device; a calculator that calculates a stay time at a position where the subject is present and an action time of the subject based on the estimation result acquired by the estimation result acquirer, and calculates a feature value based on the stay time and the action time that were calculated; an evaluator that evaluates a cognitive function of the subject based on the feature value calculated by the calculator; and an evaluation result outputter that outputs an evaluation result obtained from the evaluation performed by the evaluator, and the calculator calculates, as the feature value, a ratio of time during which the subject is still on the bed relative to time during which the subject is in the room”.
Jefferson teaches a system for monitoring patients and determining if there is a deviation from a normal behavioral pattern (see abstract; Fig. 1B). Jefferson teaches “a cognitive function evaluation system” (see abstract, ¶[0056] monitoring Alzheimer’s patients; Fig. 1A); “the cognitive function evaluation system further comprises a cognitive function evaluation device including: an estimation result acquirer” (¶[0070] input devices) “that acquires the estimation result obtained from the estimation performed by the estimation device; an evaluator that evaluates a cognitive function of the subject based on the feature value calculated by the calculator” (¶[0038] data processing server, ¶[0042] behavior processing/analysis engine, ¶[0043] behavior model can include analyzing sleep time with bathroom breaks (quality sleep vs number of time to get up and go to the bathroom); Fig. 3E 352, Fig. 4); “an evaluation result outputter that outputs an evaluation result obtained from the evaluation performed by the evaluator” (¶[0070] output devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the subject monitoring of Ten Kate with the patient monitoring and cognitive function evaluation of Jefferson because monitoring the subject position alongside cognitive function can give a better overall indication of the subject’s well-being to medical professionals. 
Jefferson is silent regarding “a calculator that calculates a stay time at a position where the subject is present and an action time of the subject based on the estimation result acquired by the estimation result acquirer, and calculates a feature value based on the stay time and the action time that were calculated” and “the calculator calculates, as the feature value, a ratio of time during which the subject is still on the bed relative to time during which the subject is in the room”.
Nishiyama teaches a device for calculating probabilities of activities of a monitored subject (see abstract; Figs. 2-5 for activities. Fig. 6). Nishiyama teaches “a calculator that calculates a stay time at a position where the subject is present” (¶[0036]-[0037] detector determines when appliances are active, ¶[0046] inferrer utilizes information from detector to determine probability of living states of subject, ¶[0021] living states include a sleep state) “and an action time of the subject based on the estimation result acquired by the estimation result acquirer” (¶[0021] living states include an at-home state); “calculates a feature value based on the stay time and the action time that were calculated” (¶[0041] probabilities of the different states, ¶[0043] probabilities to transition between states; Figs. 5 & 6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified device of Ten Kate with the living state monitoring and probability calculation of Nishiyama because providing the probabilities of when a subject is supposed to be in a certain state (i.e. sleep vs awake) can better help to show anomalies in behavior to medical professionals.
Nishiyama is silent regarding “the calculator calculates, as the feature value, a ratio of time during which the subject is still on the bed relative to time during which the subject is in the room”.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to derive the feature value ratio. Jefferson teaches analyzing sleep time, including a ratio of quality sleep vs number of times a subject goes to the restroom (see ¶[0043]; Fig. 4). Furthermore, Ten Kate (¶[0048] in bed, ¶[0054] in bed; Figs. 2 & 3) and Jefferson (¶[0043] length of sleep) teach the time a subject is in a bed. Ten Kate teaches the length of time a subject is in the room but out of bed (¶[0045] another sensor can detect activity in another part of the bedroom, [0048] out of bed, ¶[0054] out of bed; Figs. 2 & 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the positions of Ten Kate with the ratio and anomaly analysis of Jefferson because it is obvious to try with a reasonable expectation of success. Because comparing sleep time to time an individual is in their room and off the bed can provide medical professionals sleeping patterns of the subjects. In addition, because utilizing a ratio can help to visualize the data in a normalized fashion between day to day sleep times.
Regarding Claim 8, Ten Kate in view of Jefferson and Nishiyama teach the modified device of claim 1 as stated above. Ten Kate is silent regarding “a storage in which reference data that indicates a relationship between the feature value of people and a cognitive function of the people is stored, wherein the evaluator evaluates the cognitive function of the subject by comparing the feature value of the subject calculated by the calculator with the reference data”.
Jefferson further teaches “a storage” (¶[0007] data stores for behaviors, ¶[0029] system data storage) “in which reference data” (¶[0045] baseline behavior pattern) “that indicates a relationship between the feature value of people and a cognitive function of the people is stored” (¶[0045] historical sensor/activity data); “wherein the evaluator evaluates the cognitive function of the subject by comparing the feature value of the subject calculated by the calculator with the reference data” (¶[0047] compares the individual’s recent behaviors with baseline data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference data and evaluation of Jefferson with the modified device of Ten Kate because comparing a subject’s current data to baseline (reference) data will give better indication of whether the subject is exhibiting abnormal behavior.
Regarding Claim 9, Ten Kate in view of Jefferson and Nishiyama teach the modified device of claim 1 as stated above. Ten Kate further teaches “an informing device” (¶[0081] & [0083] output devices; Fig. 6 620) “that provides information indicating the evaluation result output from the evaluation result outputter” (¶[0083] output information from computer system).
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate in view of Jefferson and Nishiyama as applied to claim 1 above, and further in view of Kagaya et al. (US Patent Publication 2016/0077123 A1 - cited by Applicant), hereinafter Kagaya.
Regarding Claim 2, Ten Kate in view of Jefferson and Nishiyama teach the modified device of claim 1 as stated above. Ten Kate is silent regarding “the first sensor and the second sensor are radio wave sensors”.
Kagaya teaches device that monitors an individual in a room and determines if an abnormal state occurs (see abstract; Fig. 1). Kagaya teaches “the first sensor and the second sensor are radio wave sensors” (¶[0036] sensor may transmit a radio wave).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Ten Kate with the radio wave sensors of Kagaya because both types of motion sensors are common in the art and the mere substitution of one over the other is obvious and would have a reasonable expectation of success. Furthermore, because microwave-based motion sensors can use a lot of power, radio wave sensors can be more energy efficient.
Regarding Claim 3, Ten Kate in view of Jefferson, Nishiyama, and Kagaya teach the modified device of claim 2 as stated above. Ten Kate further teaches “the estimation device estimates any one of the following based on a first radio wave intensity detected by the first sensor” (¶[0051] another sensor, ¶[0062] non-bed area sensors) “as the first amount of activity and a second radio wave intensity detected by the second sensor” (¶[0048] bed area sensor, ¶[0055] bed area sensor) “as the second amount of activity”. The modified device of Ten Kate does not explicitly disclose detecting radio wave intensity; however, detecting radio wave intensity would be inherent when utilizing radio wave motion sensor, as that is how motion is detected with radio wave motion sensors. Ten Kate further teaches “(i) the subject is not in the room” (¶[0013] if movement in first area precedes second area, then subject in second area, ¶[0044] second area can be outside of the room (bathroom/hallway), [0047] motion out of bed indicative of out of room when that second motion detected) “(ii) the subject is on the bed” (¶[0048] in bed, ¶[0054] in bed; Figs. 2 & 3) “(iii) the subject is at a position in the room other than on the bed” (¶[0048] out of bed, ¶[0054] out of bed; Figs. 2 & 3) “(iv) the subject is making a characteristic movement including a movement of getting off from the bed or a movement of getting into the bed” (¶[0060] awakening transitional state; Fig. 3).
Regarding Claim 4, Ten Kate in view of Jefferson, Nishiyama, and Kagaya teach the modified device of claim 3 as stated above. Ten Kate further teaches “the estimation device estimates that: (i) the subject is not in the room when the first radio wave intensity is less than a first threshold value and the second radio wave intensity is less than a second threshold value” (¶[0011] motion detected over a threshold). As explained above, the radio wave intensity is inherent for a radio wave motion sensor. In addition, the use of threshold values is merely determining whether motion is detected or not. In this case no motion is detected by either sensor, so the system determines the subject is not in the room. Ten Kate makes this determination after sensing motion outside of the room after there has been motion indicative of getting out of bed (¶[0013] if movement in first area precedes second area, then subject in second area, ¶[0044] second area can be outside of the room (bathroom/hallway), [0047] motion out of bed indicative of out of room when that second motion detected). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the determination method of the present disclosure in place of the determination method of Ten Kate because it is obvious to try with a reasonable expectation of success. Because if there is no motion detected in the room, it is obvious to assume that the subject is no longer in the room.
Ten Kate further teaches “(ii) the subject is at a position in the room other than on the bed when the first radio wave intensity is greater than or equal to the first threshold value and the second radio wave intensity is less than the second threshold value” (¶[0011] motion detected over a threshold). As explained above, the radio wave intensity is inherent for a radio wave motion sensor. In addition, the use of threshold values is merely determining whether motion is detected or not. In this case motion is detected only by the first sensor, so the system determines the subject is in the room but not on the bed. Ten Kate teaches a configuration of sensors with one sensor directed towards the bed and another directed towards another area of the room (¶[0045] another sensor can detect activity in another part of the bedroom, such as the bedroom door). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the determination that a subject is in the room and out of bed if the other motion sensor detects motion and the bed motion sensor does not as in the present disclosure, because it is obvious to try with a reasonable expectation of success. Because if motion is still detected in the room, and not on the bed, it is obvious to assume that the subject is still in the room, and not on the bed.
Ten Kate further teaches “(iii) the subject is on the bed when the first radio wave intensity is less than the first threshold value and the second radio wave intensity is greater than or equal to the second threshold value” (¶[0011] motion detected over a threshold). As explained above, the radio wave intensity is inherent for a radio wave motion sensor. In addition, the use of threshold values is merely determining whether motion is detected or not. In this case motion is detected only by the second sensor, so the system determines the subject is in the room and on the bed. Ten Kate teaches this determination with the in bed state sensor reading (¶[0048] in bed, ¶[0054] in bed; Figs. 2 & 3).
Ten Kate further teaches “(iv) the subject is making the characteristic movement when the first radio wave intensity is greater than or equal to the first threshold value and the second radio wave intensity is greater than or equal to the second threshold value” (¶[0011] motion detected over a threshold). As explained above, the radio wave intensity is inherent for a radio wave motion sensor. In addition, the use of threshold values is merely determining whether motion is detected or not. In this case motion is detected by both sensors, so the system determines the subject is in the room and getting on/off the bed. Ten Kate teaches a configuration of sensors with one sensor directed towards the bed and another directed towards another area of the room (¶[0045] another sensor can detect activity in another part of the bedroom, such as the bedroom door). Ten Kate also teaches that the two sensors may overlap motion detection zones (¶[0045] partially overlapping fields of view). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the determination that a subject is getting on/off of the bed when motion is detected in both sensors as in the present disclosure because it is obvious to try with a reasonable expectation of success. Because if motion is detected from both sensors, where there is an overlapping motion detection zone, it is obvious to assume that the subject is getting onto or getting off of the bed, otherwise, both sensors would not be detecting motion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./Examiner, Art Unit 3791